Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 04/12/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After consideration of the IDS filed 10/19/2021 does not materially affect patentability. Thus prosecution remains closed.  Thus claims 1, 3-8, 10-15, and 17-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20140047137 A1 and US 20110022192 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184